20-3722
     Sunar v. Garland
                                                                                   BIA
                                                                            Vomacka, IJ
                                                                           A206 882 136
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION "SUMMARY ORDER"). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 24th day of October, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            JON O. NEWMAN,
 9            DENNY CHIN,
10            RICHARD J. SULLIVAN,
11                 Circuit Judges.
12   _____________________________________
13
14   TUL PRASAD SUNAR,
15            Petitioner,
16
17                      v.                                       20-3722
18                                                               NAC
19   MERRICK B. GARLAND, UNITED
20   STATES ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                   Dilli Raj Bhatta, Esq., Bhatta Law
25                                       & Associates, New York, NY.
26
27   FOR RESPONDENT:                   Brian Boynton, Principal Deputy
28                                       Assistant Attorney General;
29                                       Gregory D. Mack, Senior Litigation
 1                                    Counsel; Sarah L. Martin, Trial
 2                                    Attorney, Office of Immigration
 3                                    Litigation, United States
 4                                    Department of Justice, Washington,
 5                                    DC.
 6
 7         UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals ("BIA") decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11         Petitioner Tul Prasad Sunar, a native and citizen of

12   Nepal, seeks review of an October 22, 2020, decision of the

13   BIA affirming a July 27, 2018, decision of an Immigration

14   Judge   ("IJ")      denying      Sunar's       application      for   asylum,

15   withholding    of   removal,      and       relief    under   the   Convention

16   Against Torture ("CAT").          In re Tul Prasad Sunar, No. A206

17   882 136 (B.I.A. Oct. 22, 2020), aff'g No. A206 882 136 (Immig.

18   Ct.   N.Y.   City   July   27,    2018).         We    assume   the   parties'

19   familiarity with the underlying facts and procedural history.

20         We have reviewed the IJ's decision as modified by the

21   BIA, i.e., minus the IJ's adverse credibility determination

22   because the BIA did not reach it.              See Xue Hong Yang v. U.S.

23   Dep't of Just., 426 F.3d 520, 522 (2d Cir. 2005).                          The

24   standards of review are well established.                       See 8 U.S.C.


                                             2
 1   § 1252(b)(4)(B) ("[T]he administrative findings of fact are

 2   conclusive   unless     any    reasonable   adjudicator   would    be

 3   compelled to conclude to the contrary."); Lecaj v. Holder,

 4   616 F.3d 111, 114 (2d Cir. 2010) (reviewing factual findings

 5   under the substantial evidence standard and questions of law

 6   and application of law to fact de novo).

 7       The agency did not err in concluding that Sunar failed

 8   to satisfy his burden of proof for asylum, withholding of

 9   removal, and CAT relief based on his claim that Maoists

10   attacked him and detonated a bomb near his home in 2013 on

11   account of his support of the Rastriya Prajatantra Party

12   ("RPP"). To obtain asylum, Sunar had the burden to establish

13   that he suffered past persecution, or that he has a well-

14   founded   fear   of   future   persecution,   on   account   of   his

15   political opinion.      8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A),

16   (B)(i).

17       The agency did not err in concluding that Sunar failed

18   to establish that the past harm he suffered rose to the level

19   of persecution.       "[P]ersecution is an extreme concept that

20   does not include every sort of treatment our society regards

21   as offensive."    Mei Fun Wong v. Holder, 633 F.3d 64, 72 (2d


                                       3
 1   Cir.    2011)    (quotation    marks   omitted).         "[W]hile    the

 2   difference between harassment and persecution is necessarily

 3   one of degree, the degree must be assessed with regard to the

 4   context in which the mistreatment occurs."                Beskovic v.

 5   Gonzales, 467 F.3d 223, 226 (2d Cir. 2006) (quotation marks

 6   and citation omitted).     For instance, a beating may constitute

 7   persecution in some circumstances (such as when administered

 8   in conjunction with an arrest or detention), even though a

 9   beating alone does not "constitute[] persecution per se."

10   Jian Qiu Liu v. Holder, 632 F.3d 820, 822 (2d Cir. 2011).

11          Sunar's testimony did not "refer[] to specific facts"

12   that    would   compel   the   conclusion   that   the   incidents   he

13   experienced rose to the level of persecution.                 8 U.S.C.

14   § 1158(b)(1)(B)(ii).      Indeed, Sunar stated that he suffered

15   only "a little bit" when Maoists hit him and that Maoists

16   detonated a bomb that damaged only the ground 80 meters from

17   his house, without providing details about the bombing, such

18   as whether he heard or saw the explosion, whether anyone was

19   harmed or nearby when it detonated, and whether there were

20   other buildings nearby. 1      See Jian Qiu Liu, 632 F.3d at 822


     1   Contrary to Sunar's contention, the BIA did not affirm the

                                        4
 1   (finding    no    error      in    the   agency's     determination        that

 2   applicant   failed      to   establish     past     persecution     when   "he

3    suffered only minor bruising from an altercation with family

4    planning    officials,        which      required    no    formal    medical

 5   attention and had no lasting physical effect").                     Moreover,

 6   the    agency    did   not   err    in   declining    to   credit    unsworn

 7   statements from Sunar's relatives, his neighbor, and RPP

 8   members alleging that Sunar was the target of the bomb because

 9   the statements were not based on first-hand knowledge and

10   were strikingly similar to one another in content.                  See Y.C.

11   v. Holder, 741 F.3d 324, 332 (2d Cir. 2013) ("We generally

12   defer to the agency's evaluation of the weight to be afforded

13   an applicant's documentary evidence."); Mei Chai Ye v. U.S.

14   Dep't of Just., 489 F.3d 517, 524 (2d Cir. 2007) ("[T]his

15   court has . . . firmly embraced the commonsensical notion

16   that    striking       similarities       between    affidavits      are    an

17   indication that the statements are 'canned.'"). Further, the

18   harm suffered by Sunar's wife, which he did not witness and

19   which apparently targeted her and not him, is not evidence



     IJ's adverse credibility finding but rather agreed that Sunar
     did not satisfy his burden of demonstrating that he was the
     target of the bombing.
                                   5
 1   that he suffered past persecution. See Shi Liang Lin v. U.S.

 2   Dep't of Just., 494 F.3d 296, 308 (2d Cir. 2007) (concluding

 3   "that   the   statutory     scheme       unambiguously    dictates   that

 4   applicants can become candidates for asylum relief only based

 5   on persecution that they themselves have suffered"); Tao

 6   Jiang v. Gonzales, 500 F.3d 137, 141–42 (2d Cir. 2007)

 7   (recognizing that there may be circumstances when harm to an

 8   applicant's family member amounts to past persecution of the

 9   applicant, but noting that such a situation would presumably

10   require that the applicant share or be perceived to share

11   "the characteristic that motivated persecutors to harm the

12   family member," be in the "zone of risk," and suffer some

13   "continuing     hardship"      following         the     incident,    or

14   alternatively that the applicant show that the harm was a

15   means of targeting the applicant).

16       Absent     past    persecution,          Sunar     could   establish

17   eligibility for asylum only by demonstrating a well-founded

18   fear of future persecution, "which requires . . . credible

19   testimony that he subjectively fears persecution" and that he

20   "establish    that    his   fear     is     objectively    reasonable."

21   Ramsameachire v. Ashcroft, 357 F.3d 169, 178 (2d Cir. 2004);


                                          6
 1   see also 8 C.F.R. § 1208.13(b)(2). The agency did not err in

 2   concluding that Sunar failed to establish an objectively

 3   reasonable fear of persecution.          Sunar did not claim that

 4   Maoists had looked for him since his departure from Nepal in

 5   2013 but stated only that they threatened him in the course

 6   of attacking his wife in 2017 on account of her, not his,

 7   political activities.      But his wife's written statement does

 8   not corroborate that threat, reporting only that Maoists beat

9    her   and   threatened     her   life   because   of    her   political

10   activities.     And the country conditions evidence discusses

11   isolated incidents of violence around the 2013 and 2017

12   elections but does not discuss any incidents in which RPP

13   supporters    were   harmed.      Sunar's   testimony    that   Maoists

14   threatened him on one occasion since his 2013 departure from

15   Nepal thus does not compel a finding that he has a well-

16   founded       fear    of       persecution.            See      8 U.S.C.

17   §§ 1158(b)(1)(B)(ii), 1252(b)(4)(B); Jian Xing Huang v. U.S.

18   INS, 421 F.3d 125, 129 (2d Cir. 2005) ("In the absence of

19   solid support in the record . . . [an applicant's] fear is

20   speculative at best.").        Because Sunar does not have a well-

21   founded fear of persecution, the agency did not err in denying


                                        7
 1   asylum, withholding of removal, and CAT relief because all

 2   three claims were based on the same factual predicate and

 3   withholding of removal and CAT relief require "a greater

4    likelihood of future persecution than that required for the

 5   grant of asylum." 2 Lecaj, 616 F.3d at 119–20.

 6       For the foregoing reasons, the petition for review is

 7   DENIED.   All pending motions and applications are DENIED and

8    stays VACATED.

 9                               FOR THE COURT:
10                               Catherine O'Hagan Wolfe,
11                               Clerk of Court




     2Contrary to the Government's contention, Sunar      challenges
     the agency's denial of withholding of removal and    CAT relief
     by arguing that the agency erred in relying on his   failure to
     satisfy the burden for asylum to deny those forms    of relief.
                                   8